Citation Nr: 0722206	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-35 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for status post residuals of excision of the right 
patella.

2.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse




ATTORNEY FOR THE BOARD

S.  M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1958 to 
August 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDINGS OF FACT

1.  The veteran's status post residuals of excision of the 
right patella is productive of severe instability of the knee 
requiring the use of a knee-ankle-foot orthosis to prevent 
the knee from giving way.

2.  The veteran's arthritis of the right knee is not 
productive of limitation of flexion of 30 degrees or less, or 
limitation of extension of 15 degrees or more.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent for 
status post residuals of excision of the right patella are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5257 (2006).

2.  The criteria for the disability rating in excess of 10 
percent for arthritis of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59 and 4.71a, Diagnostic Codes 5003, 5260 and 5261 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
August 2003, prior to the initial AOJ decision.  Although 
this notice was deficient in that it failed to provide notice 
to the veteran of the fourth Pelegrini II element, the Board 
finds that the veteran has not been prejudiced by the lack of 
such notice.  The veteran was advised in the notice provided 
that it is his responsibility to provide evidence in support 
of his claims or to provide VA with enough information to 
obtain any evidence supporting his claims.  The veteran also 
has been provided with the laws and regulations regarding 
VA's duty of notice.  The veteran responded to the August 
2003 notice providing information regarding where evidence 
could be obtained relating to his claim.  In a March 2006 
statement, the veteran said he had no additional evidence to 
submit in support of his claim.  Thus, the Board finds that 
in any case, the veteran had actual knowledge of VA's desire 
to obtain any information and/or evidence in support of his 
claims, including anything in his possession.  

Furthermore, the Board finds that the purposes behind the 
notice requirements have been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices, which he did.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to the 
merits of this case.

The Board also notes that the veteran was not provided notice 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006), as 
his claim was certified to the Board prior to this decision.  
However, given the Board's decision, any questions as to a 
disability rating or effective date are moot or can be 
addressed by the RO prior to acting on the Board's decision.  
Thus the Board finds that the veteran has not been prejudiced 
by VA's failure to provide notice pursuant to Dingess.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran participated in the development of his 
claim by identifying specific evidence for VA to obtain, 
which indicates he knew of the need to provide VA with 
information and evidence to support his claims.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
treatment records were obtained from April 2003 through 
January 2004.  The veteran did not identify any recent 
private medical care.  The veteran was notified in the rating 
decision and Statement of the Case of what evidence the RO 
had obtained and considered in rendering its decisions.  He 
has not identified any additional evidence, and stated in 
March 2006 that he has no additional evidence to submit.  VA 
is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran VA examinations in August and October 
2003.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
right knee disorders since he was last examined.  The veteran 
has not reported receiving any recent treatment, and there 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
The Board concludes there is sufficient evidence to rate the 
service-connected condition fairly.   

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 




II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2006).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2006), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2006).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  

VA treatment records from April 2003 through January 2004 
show that the veteran was seen in April 2003 in the 
Orthopedic Surgery Clinic with complaints of instability and 
pain in the right knee with giving away several times daily.  
Physical examination revealed pain with palpation, atrophy of 
the quadriceps and mild tenderness to palpation over the 
medial and lateral joint lines.  There was full range of 
motion of the right knee with five degrees extension lag.  X-
rays showed early degenerative signs.  The impression was 
that the veteran's complaints of instability and pain did not 
seem to have a severe degenerative joint component, but was 
more from quadriceps inhibition.  It was indicated that the 
veteran needed aggressive physical therapy to rehabilitate 
the quadriceps.  A drop-lock knee brace was recommended to 
prevent the reflex quadriceps inhibition from causing falls 
because his current brace (an open knee brace) was not 
effective.  

In May 2003, the veteran was seen in the Rehab Medicine 
Orthotics Clinic and examined for a drop-lock knee brace.  
The assessment was that the veteran would most benefit from a 
knee-ankle-foot orthosis (KAFO) with drop locks and dorsi 
assist joints.  (As explained in a treatment note, this 
apparently keeps the joint extended so the knee can not give 
out from under him.)  He was seen for follow up adjustments 
in July 2003.  The veteran reported that, since getting the 
KAFO, he was not falling but complained of feeling 
"constrained" by the brace.  Physical examination revealed 
quadriceps atrophy but full motor strength and intact 
sensation to light touch.

The veteran underwent VA examination in August 2003.  At this 
examination, he complained of pain in the knee and that it 
"clicks" and he falls.  It is noted that he was fitted with 
a brace two months before.  The veteran reported no help with 
the pain but he was not falling as much.  With wearing the 
brace, there is no giving way or locking, and no "click."  
He stated that his "bones rub."  Physical examination 
revealed the veteran to be walking with a cane and wearing a 
long leg single upright brace with a hinge knee which locks 
when he walks.  The brace was removed for the examination.  
There was noted atrophy of the right thigh, no patella and a 
well-healed median parapatellar scar.  The tibial tuberosity 
was enlarged and tender.  He was also tender on the medial 
joint line.  The joint was stable and there was no 
instability of the ligaments.  McMurray test was negative.  
X-ray examination revealed there to be mild degenerative 
joint disease in the form of bony spur formation involving 
the tibial spine and calcification in the suprapatellar area.  
There was no other abnormality seen.  The diagnoses were mild 
degenerative joint disease and postoperative excision of the 
patella.

Because the examiner failed to provide range of motion 
measurements in the August 2003 VA examination report, 
another examination was conducted in October 2003.  At this 
examination, the veteran had the same complaints.  He was 
wearing a long-leg brace and using a cane when he entered the 
exam room.  He reported that the brace does not help with the 
pain and his knee clicks and gives way whenever he does not 
wear the brace.  He denied locking.  Physical examination 
revealed generalized atrophy of the right lower extremity.  
Active range of motion was from 0 to 40 degrees of flexion, 
but passive range of motion was normal.  The ligaments were 
stable.  There was no swelling or tenderness.  X-ray 
examination revealed mild degenerative joint disease in the 
form of bony spur formation involving the tibial spine, as 
well as tendon calcification adjacent to the patella.  The 
diagnoses were mild osteoarthritis and postoperative 
patellectomy.

In January 2004, the veteran was seen for follow up in the 
Orthopedic Surgery Clinic.  It is noted that he was wearing a 
brace, but it was not the KAFO because he complained he was 
unable to use because it did not fit into his shoe.  Thus he 
was requesting to be reevaluated by prosthetics.  He reported 
no change in his knee condition.

The veteran appeared and testified at a video hearing before 
the undersigned in July 2006.  He reported that he has had 
continuing problems with the knee including pain, muscle 
atrophy and instability.  He said that his knee pain is 
excessive and often interrupts his sleep.  He also said he is 
unable to do most things such as walk very long or lift 
anything because of his knee giving way causing him to fall.  
He has to be very cautious when he walks on certain surfaces 
because of his knee.  He testified that he continues to wear 
a brace on the knee and uses a cane or a crutch to walk.  The 
brace he was wearing, however, was not the KAFO that he was 
given in 2003 because that brace was lost when his house was 
destroyed by Hurricane Katrina in August 2005.  He said that 
the brace he currently uses is not sufficient to stop his 
knee from giving way and that he has been unable to get a new 
KAFO from VA because he has not been able to get an 
appointment.  He also testified that he has developed drop 
foot of the right foot which is causing him to stumble and 
fall.  

Status Post Residuals of Excision of Right Patella

The veteran's status post residuals of excision of the right 
patella is currently evaluated as 20 percent disabling under 
Diagnostic Code 5257.  This diagnostic code provides for 
evaluating an impairment of the knee with recurrent 
subluxation or lateral instability as 10 percent disabling 
for a slight impairment, 20 percent disabling for a moderate 
impairment, and 30 percent disabling for a severe impairment.  
Under Diagnostic Code 5257, 30 percent is the maximum 
scheduler rating provided.  Diagnostic Code 5257 is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  

The veteran was originally granted service connection for 
excision of the right patella in December 1960 and assigned a 
noncompensable evaluation.  In March 1961, the Board granted 
an increased rating to 10 percent.  In March 1992, the 
disability rating was increased to 20 percent effective 
October 12, 1990.  By decision issued in April 2002, the 
Board continued the 20 percent disability rating.  The 
veteran applied again for an increased disability rating in 
July 2003, which claim is the basis of this appeal.

The Board finds that the veteran's disability picture is more 
consistent with a severe knee impairment and, thus, a 
disability rating of 30 percent under Diagnostic Code 5257 is 
warranted.  The evidence clearly shows complaints of 
increased falling due to instability of the right knee (from 
occasionally to daily), and that the veteran now needs a 
long-leg brace in order to provide the stability for him to 
walk without falling.  The treatment records show that the 
open knee brace he was using was not effective and, thus, he 
was given a KAFO with drop locks and dorsi assist joints.      

Although the veteran has reported that he has drop foot of 
the right foot due to his right knee disability, there is 
actually no medical evidence to support the presence of that 
condition, or that it is related to the knee.  In any case, 
the Board finds that a 30 percent disability rating is 
warranted under Diagnostic Code 5257 for status post 
residuals of excision of the right patella.  A higher rating 
is not warranted unless there is ankylosis of the knee 
(Diagnostic Code 5256), or nonunion or malunion of the tibia 
and fibula with marked knee or ankle disability (Diagnostic 
Code 5262).  The medical evidence fails to show that any of 
these criteria are met.  Thus, a higher rating is not 
warranted under a different diagnostic code.

For the foregoing reasons, the veteran's appeal is granted 
and a 30 percent disability rating, but no higher, is 
assigned for status post residuals of excision of the right 
patella.


Arthritis of the Right Knee

The veteran's arthritis of the right knee is currently 
evaluated as 10 percent disabling under Diagnostic Code 5003.  
Under this diagnostic code, arthritis established by x-ray 
findings is rated on the basis of limitation of motion of the 
affected joints.  When however, the limited motion of the 
specific joint or joints involved would be noncompensable 
under the appropriate diagnostic codes, a 10 percent rating 
is assigned for each involved major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 (degenerative arthritis) and 5010 
(traumatic arthritis) (2006).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, however, arthritis is rated 
as 10 percent disabling when shown by x-ray evidence of the 
involvement of two or more major joints or two or more minor 
joint groups, or as 20 percent disabling when show by x-ray 
evidence of the involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  

Diagnostic Codes 5260 and 5261 are used to evaluate 
limitation of motion of the leg.  Diagnostic Code 5260 is 
used to evaluate knee disabilities based upon limitation of 
flexion of the knee.  It provides for a 10 percent rating 
when flexion is limited to 45 degrees or less, a 20 percent 
rating when flexion is limited to 30 degrees or less, and a 
maximum 30 percent rating when flexion is limited to 15 
degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2006).  Diagnostic Code 5261 is used to evaluate knee 
disabilities based upon limitation of extension of the knee, 
and provides for a 10 percent rating when extension is 
limited to 10 degrees or more, a 20 percent rating when 
extension is limited to 15 degrees or more, a 30 percent 
rating when extension is limited to 20 degrees or more, a 40 
percent rating when extension is limited to 30 degrees or 
more, and a maximum 50 percent rating when extension is 
limited to 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2006).  Normal range of motion of the knee is 0 to 
140 degrees of extension to flexion.  38 C.F.R. § 4.71a, 
Plate II (2006).  

The Board finds that, based upon the clinical evidence, a 
disability rating higher than 10 percent is not warranted for 
arthritis of the right knee.  At the VA examination, active 
range of motion of the right knee was 0 to 40 degrees of 
flexion.  Under Diagnostic Codes 5260 and 5261, these 
measurements are consistent with a 10 percent disability 
rating for limitation of flexion of the leg.  Since there was 
no limitation of extension of the right knee, a separate 
evaluation under Diagnostic Code 5261 is not warranted.  

In evaluating the veteran's disability, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (2006); see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2006).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2006).  

The Board finds that any functional loss due to weakness or 
pain is not related to the arthritis in the veteran's knee, 
but is a residual from the excision of the patella, for which 
the veteran is separately compensated.  This is shown in the 
VA treatment records.  The April 2003 treatment note 
indicates that the veteran's complaints of instability and 
pain do not seem to have a severe degenerative joint 
component but is more from inhibition of the quadriceps.  
Thus, these criteria were used in evaluating the veteran's 
status post residuals of excision of the right patella under 
Diagnostic Code 5257 above.  These manifestations cannot be 
considered again in evaluating this aspect of the veteran's 
right knee disability.  To do so would constitute 
impermissible pyramiding.  See 38 C.F.R. § 4.14 (2006) 
(evaluation of the same manifestation under different 
diagnoses is to be avoided).

The veteran argued in his Notice of Disagreement that a 
rating of 20 percent should be awarded under Diagnostic Code 
5003 because the arthritis has "traveled downward" and is 
affecting his right ankle.  There is no medical evidence to 
show the veteran has arthritis in his right ankle.  Even if 
there was, however, there is no competent evidence linking it 
to his knee.  

Finally, a higher rating is not warranted under any other 
applicable diagnostic code.  A higher rating is not warranted 
unless there is ankylosis of the knee (Diagnostic Code 5256); 
dislocation of the semilunar cartilage with frequent episodes 
of "locking," pain and effusion into the joint (Diagnostic 
Code 5258); or nonunion or malunion of the tibia and fibula 
(Diagnostic Code 5262).  The medical evidence fails to show 
that any of these criteria are met.  Thus, a higher rating is 
not warranted under a different diagnostic code.

The preponderance of the evidence is, therefore, against the 
veteran's claim for a disability rating in excess of 10 
percent for arthritis of the right knee.  The preponderance 
of the evidence being against the veteran's claim, the 
benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.


ORDER

Entitlement to a disability rating of 30 percent, but no 
higher, for status post residuals of excision of the right 
patella is granted, subject to controlling regulations 
governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent 
for arthritis of the right knee is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


